Citation Nr: 0116877	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95-40 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the 30 percent disability evaluation assigned for 
the veteran's service-connected post traumatic stress 
disorder for the period from April 5, 1994, through August 
16, 1998, and the 50 percent disability evaluation assigned 
from November 1, 1998, are appropriate.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and a friend


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This appeal arises from a May 1995 rating decision rendered by 
the Muskogee, Oklahoma, Department of Veterans Affairs 
Regional Office (VARO), which granted entitlement to service 
connection for post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling, effective April 5, 1994; 
and denied entitlement to service connection for a left ankle 
disability.  VARO subsequently granted a 100 percent 
disability evaluation for PTSD from August 17, 1998 to October 
31, 1998 based upon a period of hospitalization, with an 
increased rating of 50 percent disabling effective November 1, 
1998.


FINDINGS OF FACT

1.  From April 5, 1994 through August 16, 1998, and from 
November 1, 1998, manifestations of PTSD included mildly 
constricted affect, irritability, depression, insomnia, 
nightmares, intrusive thoughts, social isolation and 
difficulty establishing and maintaining effective work and 
social relationships.  

2.  PTSD has not resulted in severe social or occupational 
impairment; or deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfered with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively with 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

Manifestations of the appellant's service-connected post 
traumatic stress disorder, were no more than 50 percent 
disabling from April 5, 1994 through August 16, 1998, and no 
more than 50 percent disabling from November 1, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.7, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132 
Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether the 30 percent disability evaluation assigned for 
the veteran's service-connected post traumatic stress 
disorder for the period from April 5, 1994 through August 16, 
1998, the 100 disability evaluation assigned from August 17, 
1998 through October 31, 1998, and the 50 percent disability 
evaluation assigned from November 1, 1998, are appropriate.

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim for a higher evaluation.  VARO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and, in fact, it appears that all 
evidence identified by the veteran relative to his 
psychiatric disorder has been obtained and associated with 
the claims folder.  Multiple VA examinations have been 
conducted, and copies of the reports have been associated 
with the file.  A transcript of the hearing conducted at VARO 
in August 1995 has also been associated with the claims 
folder. Therefore, although this claim was not developed 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a remand is not 
necessary, as there is no reasonable possibility that further 
assistance to the appellant would aid in substantiating the 
claim.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
veteran's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet.App. 119 (1999).  Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.

In this case, the veteran's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 30 percent 
evaluation for PTSD, effective as of April 5, 1994, the date 
of filing of his claim for service connection.  VARO 
subsequently increased his disability rating to 100 percent 
from August 17, 1998 to October 31, 1998, based upon a period 
of hospitalization, and to 50 percent, effective as of 
November 1, 1998, in a February 1999 rating decision.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the veteran's pertinent medical 
history regarding his claim for higher disability evaluations.

A VA hospitalization report for a period of admission from 
April 5, 1994 to June 6, 1994 was submitted, which indicated 
that the veteran had been on Amitriptyline for 8 to 9 months 
for sleep disturbance problems.  He reported a history of 
doing things that he could not remember having done, such as 
shooting up his house in 1974 with a shotgun.  The examiner 
observed that, on initial interview, the veteran was somewhat 
evasive and demonstrated a tendency to avoid giving clear 
answers.  He reported a long history of polysubstance abuse, 
and that the episodes of decreased awareness usually occurred 
with increased drug intake.  He reported recurrent problems 
with intrusive thoughts of Vietnam, avoidance of crowds, and 
periods of hyperarousal stimulated by loud noises.  Mental 
status examination revealed that the veteran appeared in no 
apparent distress.  He had poor to fair eye contact.  There 
was no significant increase or decrease in psychomotor 
activity.  He had difficulty giving clear answers throughout 
the initial interview.  His mood was described as sad.  His 
affect was mildly constricted.  His mood was congruent and 
nonlabile.  Thought process was logical and goal directed.  
There was no looseness of association or flight of ideas.  
There was no evidence of auditory or visual hallucinations. 
Thought content was without homicidal or suicidal ideation and 
no bizarre thinking was noted.  Speech was of a normal rate, 
tone, and volume.  The veteran was alert and oriented times 
four.  He could recall three of three objects at 0 minutes, 
and two of three objects at five minutes.  Concentration was 
poor, as demonstrated with very poor serial sevens.  Judgment 
was felt to be good, but he demonstrated rather concrete 
thinking when asked to interpret proverbs.  The veteran was 
placed in group therapy and post traumatic stress disorder 
classes, as well as anger control and stress management 
classes.  At the time of discharge, the veteran felt that the 
program had been very beneficial.  Axis I diagnoses included 
post traumatic stress disorder, and a history of polysubstance 
abuse, currently in remission.

The veteran was again admitted for a period of hospitalization 
in October 1994 for substance abuse.  Axis I diagnoses 
included continuous cocaine and alcohol dependency, and 
continuous cannabis abuse.  Following his dismissal from the 
ADTU (alcohol dependency treatment unit), the veteran 
presented to the evaluation clinic and stated that he was 
suicidal, "at the end of his rope."  At that time, he had a 
gun in his car, and claimed that he would shoot himself if not 
readmitted.  It was noted that the veteran had been treated on 
the PTSD Unit in the past, but had no symptoms of post 
traumatic stress disorder at the time of admission.  He 
related a history of anhedonia, poor sleep, depressed mood, 
suicidal ideation, and feelings of hopelessness and 
helplessness.  On mental status examination, the veteran was 
cooperative.  His speech was of a low volume and tone, and 
somewhat slowed.  His mood and affect were described as 
depressed.  His affect was mood congruent, and appropriate to 
the setting and situation.  There was no accessible lability 
noted.  His affect was restricted to the depressed range.  He 
had no suicidal ideation at the time of the interview.  He had 
no homicidal ideation or complaints of hallucinations or 
delusions.  He had no evidence of thought insertion, 
withdrawal, or broadcasting.  He denied evidence of re-
experiencing events form the past.  He was somewhat 
circumstantial, but was relatively rational, relevant, and 
goal directed.  He had no evidence of loose associations or 
flight of ideas.  He was alert and oriented.  He could recall 
6 digits forward and 4 digits in reverse.  He had difficulty 
with serial sevens, but this was felt to be secondary to his 
education.  Axis I diagnosis was of major depression, single 
episode, moderate; and alcohol and drug abuse.  

A June 1994 Conway Psychology Group evaluation was conducted 
for a social security disability claim that was later denied.  
The examiner observed that the veteran's attitude and behavior 
was pleasant, friendly and cooperative.  He was able to 
provide a well organized history of past problems.  He had no 
difficulty in organizing a coherent verbal presentation.  His 
thought control revealed no hallucinations, delusions, or 
formal thought disorder.  His affect appeared to be within 
normal limits and there were no objective signs of depression 
or anxiety.  The veteran stated that his sleep and appetite 
had improved since he had been hospitalized and placed on 
medication.  He claimed that his social relationships were low 
and he had reduced energy.  He was oriented to time, place, 
and person.  He was able to recall 3 objects and their 
associated color after 5 minutes.  Interpretations of proverbs 
were concrete.  Axis I diagnoses were poly substance abuse; 
alcohol dependency; and post traumatic stress disorder, rule 
out dysthymic disorder.

A VA examination was conducted in September 1994.  The 
examiner observed that, during the interview, there was 
nothing unusual about the veteran's behavior except that he 
was a little underactive.  The veteran complained of not 
sleeping well at night and of tension, especially in his 
shoulder and joints, which were kind of sore.  He claimed that 
his back had been bothering him lately.  He had nightmares and 
thoughts about Vietnam a lot.  He reported several stressful 
events during his military service in Vietnam.  He also 
reported a history of alcohol and marijuana use.  He indicated 
that he spent his time watching television.  He denied having 
any hobbies.  He claimed that he very seldom socialized.  He 
slept 2 to 3 hours each night.  He reported that he had 
nightmares.  When asked about hallucinations, he said that he 
sometimes heard voices that told him what was going to happen 
before it happened.  The examiner noted that this was 
difficult to evaluate as hallucinations, however.  The veteran 
indicated some feelings that people were going to harm him.  
Although he indicated that he felt he was still in Vietnam, he 
did not indicate that he had flashbacks, as such.

On mental status examination, the veteran's speech was normal.  
He was cooperative.  His mood showed that he felt depressed 
all of the time.  He reported crying spells, probably two 
times per week.  He was abstract on proverbs.  Thought 
processes were normal.  Memory showed that he had problems in 
the interview.  It was difficult to tell whether it was his 
memory or whether he just did not pay attention to the dates 
and places where he saw battle.  He was well oriented to time, 
place and person, but would lose track of what he was doing 
sometimes.  He was alert.  The examiner found no 
hallucinations or schizophrenic trends.  There were some 
questionable delusions.  He showed depression and a lot of 
anxiety.  Insight was superficial.  Judgment was fair.  He 
reported some suicidal feelings, at which times he became very 
"down", but he had made no attempts.  He had thoughts of 
homicide, but had never made any attempts.  The diagnoses were 
post traumatic stress disorder, chronic, delayed; and 
dysthymia.

VA treatment records revealed that the veteran was evaluated 
and approved for contract residential treatment at St. Francis 
House.  A May 1995 treatment entry reported that he continued 
to attend scheduled support groups at St. Francis twice a 
week.  He was followed for his psychiatric symptoms of post 
traumatic stress disorder, dysthymia, alcohol and cocaine 
dependence, and medication refills at the VA.

The RO assigned a 30 percent disability rating for PTSD based 
on considerable impairment, effective April 5, 1994, in a May 
1995 rating decision.  

At his August 1995 hearing on appeal at the RO, the veteran 
testified regarding his psychiatric symptoms.  He reported 
that he received treatment at the VA, but had not been for a 
month and a half.  He claimed that he had nightmares, and 
would see objects such as shadows of movement, mainly at 
night.  He indicated that he slept 3 to 4 hours per night.  
He reported periods of anxiety for which he took medication.  
He claimed that he avoided crowds and that his thoughts of 
service interfered with his relationships with others.  A 
friend of the veteran's testified that she had observed him 
having flashbacks, and that he did not like to be around 
crowds.  

A January 1996 VA treatment entry reported that the veteran 
was seen in the mental hygiene clinic.  He had run out of his 
medication and noticed some increased anxiety and increased 
trouble sleeping without it.  He was vague about the extent 
of his current ETOH and drug usage.  He denied suicidal or 
homicidal ideations.  He had a positive attitude.  The 
examiner observed that he was pleasant and friendly.  He had 
a neutral mood with appropriate affect.  He was alert and 
oriented times 3.  His insight and judgment were limited 
regarding his substance abuse.  He was encouraged to abstain 
from ETOH and drugs and to return in 4 months.  An April 1996 
entry indicated that the veteran was seen for medication 
refills, but did not indicate that he was desirous of 
counseling.  The examiner noted that he seemed clam, polite 
and cooperative.  He was to be seen in 2 1/2 months to renew 
medication.  

A January 1998 VA treatment update entry, reported that the 
veteran was in the midst of going through the PTSD unit 
again.  He was noted to be on medication for sleep, 
depression, anxiety and irritability.  He claimed that he had 
difficulty sleeping, with nightmares and intrusive thoughts, 
and that he only slept 3 to 4 hours per night.  He indicated 
that he lived with his father, and with his girlfriend some.  
He had a markedly diminished interest in significant 
activities.  He was irritable and had anger outbursts which 
caused problems in relationships.  He claimed that he had 
lost relationships, friends and jobs due to his anger.  He 
had difficulty concentrating and remembering, which 
aggravated his industrial impairment.  He was hypervigilant 
and had an exaggerated startle response.  The assessment was 
of PTSD.  The veteran indicated that he avoided therapy in 
order to avoid painful memories.  He indicated that he felt 
detached and estranged from others.  Although he indicated 
that he had a girlfriend, he reported that he was in and out 
of that relationship.  Regarding his sleep, he claimed that 
he woke up about every hour.  A February 1998 entry, 
indicated that he was on the waiting list for the PTSD 
program, and that he felt he needed intense treatment.

A VA psychiatric examination was conducted in June 1998.  The 
veteran reported that he last worked in 1997, when he injured 
his back doing construction.  He claimed that he was 
currently unemployed and lived alone.  He was divorced, 
having been previously married with two children.  He 
acknowledged a substance abuse problem.  He said that he had 
had a marijuana dependency problem and had been sober for 
about five or six months.  He further stated that he used 
alcohol, but that this had not been a problem for him.  When 
asked when the last time he had had anything to drink was, he 
said "last night."  He reported continued problems with 
sleep disturbance.  He claimed to have nightmares "about 
half the time", and dreams about combat.  He claimed that he 
had night sweats, and slept only a couple of hours.  He 
indicated that he got up and checked his doors and windows.  
He reported that he had problems getting along with people.  
He stated that medication helped him sleep some, but not very 
much.  He also reported flashbacks.  On mental status 
examination, the veteran was well oriented.  He demonstrated 
no evidence of an underlying thought disorder.  He was not 
psychotic.  He showed no impairment of thought processes or 
ability to communicate.  He speech and language fell within 
normal limits and were intelligible, intelligent, coherent, 
and goal directed.  He made good eye contact.  He denied 
problems with delusions, but said that occasionally he had 
heard voices, "like somebody was in the house."  There were 
no inappropriate behaviors noted during the interview.  His 
behavior was pleasant and cooperative.  He did cry when 
talking about his experience in Vietnam.  However, he was 
able to maintain his composure and control.  He indicated 
that he had frequent suicidal thoughts and ideations.  He 
said, "I think about it a lot."  However, he denied a 
suicidal plan.  He was not homicidal.  He was cleanly and 
neatly dressed for the evaluation.  He did not demonstrate 
evidence of memory loss.  In fact, memory, concentration, and 
attention span fell within normal limits.  Judgment, 
reasoning, and abstract thinking were also within normal 
limits.  His cognitive functioning did not appear to be 
impaired.  He exhibited obsessive ritualistic behaviors as 
evidenced by the fact that he would get up in the middle of 
the night and check his doors and windows.  He had some 
anxiety, but no panic attacks.  He appeared depressed.  His 
affect was somewhat flat and sad, but he was able to smile 
occasionally.  Axis I diagnosis was of post traumatic stress 
disorder; and Axis II diagnoses was polysubstance abuse 
disorder, predominantly marijuana.  His current global 
assessment of functioning (GAF) score was 51 to 55.

A VA hospitalization report for a period of admission from 
August 17, 1998 to October 23, 1998, was submitted.  The 
veteran was admitted to a 9 week PTSD treatment program.  He 
claimed that he had not used substances, except for alcohol, 
in more than two months.  Mental status examination revealed 
that he was appropriately dressed.  He was friendly and 
cooperative.  He made eye contact.  Psychomotor activity was 
mildly slowed.  Speech was slightly decreased in rate.  Mood 
was "down."  His affect was mildly restricted.  His 
thoughts were logical and goal directed.  There was no 
psychosis, and no current suicidal or homicidal ideation.  
Sensorium and cognition were grossly intact.  Following his 
admission, the multidisciplinary team met and identified the 
following problems: the veteran had impaired family 
relationships; impulsive inappropriate expression of his 
feelings; re-experiencing; avoidance; hyperarousal symptoms; 
and sleep disturbance.  It was noted that, even though the 
veteran appeared to benefit from participating in the 
program, his symptoms of post traumatic stress disorder were 
considered to be chronic and severe in nature.  He was 
started on Sertraline for his antidepressant therapy and had 
a fairly good response with noted increased social 
interaction and a brighter affect.  The veteran's condition 
was considered stable at the time of discharge with no 
suicidal or homicidal ideation.  Axis I diagnoses included 
post traumatic stress disorder; mixed substance abuse in full 
remission; major depressive disorder, unipolar, recurrent; 
and learning disorder, not otherwise specified.

In a February 1999 rating decision, VARO granted the 
appellant an increase in his disability rating for service-
connected PTSD from 30 to 100 percent disabling for the 
period from August 17, 1998 through October 31, 1998, based 
upon his period of hospitalization; and granted an increased 
rating from 30 to 50 percent disabling effective November 1, 
1998.

Subsequent VA treatment records were submitted which reveal 
that the veteran was followed for his ETOH abuse.  In March 
2000, it was reported that he was currently having legal 
problems and had been ordered by the courts to seek 
treatment.  

A VA examination was conducted in May 2000.  The veteran 
reported that he was picked up on a DUI in 1998 and sent to 
the VA for 30 days of inpatient substance abuse treatment.  
However, that program did not work and he was court ordered 
to Eastern State Hospital for 5 months for the substance 
abuse program there, and then treated in Vinita from August 
1999 through February 2000.  Since then, he indicated that he 
had been in outpatient substance abuse treatment and attended 
AA meetings.  The examiner noted that, since his last VA 
examination, he had had the same problems with his PTSD.  He 
reported chronic nightmares and feelings of isolation.  He 
also reported problems with intrusive thoughts and 
interrupted sleep.  He indicated that his sleep averaged 3 
hours per night.  He described nightmares as "an ongoing 
basis."  When asked what he meant when he reported that he 
isolated himself because he did not want to get back to 
running around with the wrong crowd, he claimed that he did 
not want to associate with people who used drugs or alcohol.  
He denied using alcohol for the last 4 months.  He indicated 
that he lived alone, but that he had a girlfriend since 1998, 
although their relationship was "not too good."  Mental 
status examination revealed that he was oriented times 4.  He 
was not psychotic.  There was no evidence of a thought 
disorder, mood swings, or anxiety.  He appeared to be 
somewhat depressed.  He indicated that he had had suicidal 
ideations but no plan or intent, and he was not homicidal.  
His hygiene was appropriate.  His memory was tested.  He did 
not know the past president.  He could recall five digits 
forward and four digits backwards.  His concentration and 
attention span appeared to be within normal limits.  Speech 
and language also fell within normal limits.  His speech was 
intelligent and goal directed.  His impulse control was not 
impaired.  Axis I diagnosis was PTSD, chronic; alcoholism, in 
remission by history; and history of poly substance abuse 
disorder; and dysthymia.  GAF was 60.  

VA hospitalization records for a period of admission in the 
PTSD program from September 17, 2000 to October 20, 2000 were 
submitted.  Predominant post traumatic stress disorder 
symptoms included generalized anxiety, insomnia, physiologic 
reaction to some reminders, avoidance, limited emotional 
expression, occasional imagery of Vietnam, and nightmares.  
He did not meet the criteria for dysthymic disorder or major 
depressive disorder.  He related occasional suicidal 
ideation, but no attempts.  He did not meet the criteria for 
panic disorders, but related a history of panic episodes 
occurring about two times per week in the past.  He did meet 
the criteria for agoraphobia, mild.  He noted a history of 
psychotic symptoms in the form of auditory and visual 
hallucinations, though history suggested these were 
hypnagogic.  He related a significant history of deja vu, 
olfactory hallucinations, and "time lapses."  He denied 
current use of substances.  Overall, it was noted that the 
veteran appeared to participate at a higher functioning level 
than previously.  Again, it was indicated that the veteran 
appeared to benefit from participating in the program, but 
that his symptoms of post traumatic stress disorder were 
considered to be chronic and severe in nature.  Axis I 
diagnosis was post traumatic stress disorder, chronic; and 
mixed substance abuse, in remission.  Current GAF was 41, 
with both the highest and lowest GAF in the last 12 months of 
45.  His condition was described as stable, with no suicidal 
or homicidal ideation, and he was discharged to continue 
outpatient treatment.

A VA examination was conducted in January 2001.  The examiner 
noted that, since his last examination, the veteran had 
completed a 5 week PTSD program.  The veteran reported that 
he believed the PTSD program had helped him, and he had been 
attending the outpatient treatment program.  He was attending 
AA meetings on a regular basis.  He was taking the same 
medications as previously.  He was continuing to remain clean 
and sober.  He had had no further problems with the law.  He 
continued to live alone, but did have a girlfriend.   From 
his description, he had been having severe relationship 
problems with her.  He basically wanted to isolate and be by 
himself most of the time.  He was taking a 6 month course in 
computer electronics.  He claimed that he still had problems 
with sleep disturbance.  He reported problems going to sleep, 
awakenings during the night, and waking up early.  He 
indicated an average of 3 to 4 hours of sleep per night with 
nightmares "all the time."  He described himself as having 
a basically "down mood."  He reported difficulty going 
places or visiting people because he did not fit in.  He 
claimed that he had a bad temper which he held in, and 
problems with depression and suicidal thoughts.  He claimed 
that he heard noises in his house and saw "blurs around the 
corner."  He indicated continued intrusive thoughts about 
Vietnam.  Mental status examination revealed that he was 
oriented times 4.  His mood was clearly depressed.  He had a 
rather far away look when talking about his problems, 
although he was cooperative.  His conversation was 
spontaneous.  His affect was basically dysphoric and sad 
appearing.  There was no evidence of anxiety or thought 
disorder.  He reported psychotic features, such as visual and 
auditory hallucination, although he was not found to be 
psychotic in the interview.  His memory appeared intact.  
There were no problems of significance noted with 
concentration or attention span.  Speech and language were 
goal directed.  There was no evidence of panic disorder.  He 
appeared to have chronic anxiety.  However, he was not 
anxious in the interview.  Axis I diagnoses were post 
traumatic stress disorder, chronic; and history of mixed 
substance abuse disorder in remission.  GAF was 55.  

Prior to November 7, 1996, the criteria for 30 to 100 percent 
ratings for psychoneurotic disorders were as follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

Under the revised rating criteria, post traumatic stress 
disorder and other anxiety disorders are rated under the 
"General Rating Formula for Mental Disorders," 38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (2000).  As amended, the 
regulation reads:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(2000).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2000).

A review of all the evidence dating from the time of the 
original claim, with application of either the old or the new 
rating criteria indicates that a rating of 50 percent for 
service-connected post traumatic stress disorder was more 
nearly approximated for the period from April 5, 1994 through 
August 16, 1998, at which time the 100 percent disability 
rating became effective due to his period of hospitalization.  
Id.; Fenderson v. West, 12 Vet.App. 119 (1999).

The clinical evidence shows that from April 5, 1994 through 
August 16, 1998, manifestations of the veteran's PTSD included 
mildly restricted affect, irritability, depression, insomnia, 
nightmares, intrusive thoughts, social isolation, and 
difficulty establishing and maintaining effective work and 
social relationships.  During this period, contemporary 
measures of psychological, social and industrial functioning 
(GAF score) was 51 to 55.  This score indicates moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  

During this time, and for the period following his 
hospitalization, from November 1, 1998, the Board finds no 
indication that the veteran had psychiatric symptoms that 
would more nearly approximate the criteria for a 70 percent 
disability rating under either the old or the new rating 
criteria.  Specifically, the evidence does not indicate that 
PTSD caused severe social or occupational impairment; or that 
he had deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideations; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting his ability to function independently, appropriately 
and effectively with neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

Although the appellant had an exacerbation of his psychiatric 
symptoms from August 1998 through October 1998 which warranted 
inpatient treatment, he was granted entitlement to a 100 
percent disability rating on this occasion.  The evidence 
supports an increase from 30 to 50 percent disabling for the 
period from April 5, 1994 through August 16, 1998, and the 
preponderance of the evidence is against the veteran's claim 
for a higher disability rating from November 1, 1998.


ORDER

An initial increased rating for PTSD from 30 to 50 percent is 
granted for the period from April 5, 1994 through August 16, 
1998, subject to regulations governing monetary awards; and 
an initial rating greater than 50 percent for PTSD from 
November 1, 1998, is denied.


REMAND

2.  Entitlement to service connection for a left ankle 
disability.

The veteran has not been afforded a VA orthopedic examination 
regarding his claim for service connection for a left ankle 
disability.  Also, although VA treatment records have been 
associated with the claims file, there is a December 1998 x-
ray report without an associated treatment entry. Under the 
doctrine of constructive notice set forth in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), non-record evidence that 
was not in the case file but was within the Secretary's 
control (such as VA records), and that predates a Board 
decision and could reasonably have been expected to be part 
of the record, is constructively deemed to have been before 
the Board at the time of its decision.  Bell holds that where 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, "such 
documents should be a part of the record, and that if they 
are determinative of the claim, then a remand is required."  
Sims v. West, 11 Vet. App. 237, 239 (1998).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should request all treatment 
records pertinent to the veteran's claim, 
including any treatment records 
associated with the December 1998 x-ray 
report of record.  Any records so 
obtained should then be associated with 
the appellant's claims folder.  

2.  VARO should also schedule the veteran 
for a VA examination.  The purpose of the 
examination is to ascertain whether the 
veteran has residuals of a left ankle 
injury that was incurred in service.  All 
necessary diagnostic tests should be 
performed.  The claims folder should be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to review the claims folder prior 
to the examination.  A statement to this 
effect should be included in the 
examiner's summary.  

The examining physician should 
specifically indicate whether the veteran 
has residuals of a left ankle injury.  If 
the examiner finds a left ankle 
disability, the examiner should express 
an opinion regarding the date of onset 
and etiology of such findings.  
Specifically, the examiner should report, 
based upon the medical record, whether it 
is at least as likely as not that such 
disability is the result of an injury 
during service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted, such testing 
or examination is to be accomplished.

3.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  VARO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



